IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

DAONTAE TERRELL SCOTT,              NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D16-2717

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed August 14, 2017.

An appeal from the Circuit Court for Escambia County.
John L. Miller, Judge.

Andy Thomas, Public Defender, and M. J. Lord, Assistant Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Michael L. Schaub, Assistant Attorney
General, Tallahassee, for Appellee.




WETHERELL, J.

      Appellant, the defendant below, represented himself in two criminal cases

that were tried on the same day in separate bench trials. On appeal, he contends
that the trial court erred by failing to renew the offer of counsel before the start of

the second trial. We disagree and affirm for the reasons that follow.1

        Appellant was charged with multiple criminal offenses arising out of

separate incidents involving his sister (“the 2014 case”) and his girlfriend (“the

2015 case”). The cases were not consolidated, but they were considered together

at a final pretrial hearing held on April 1, 2016. At that hearing, the cases were set

for bench trials 2 the following week, and the trial court also considered Appellant’s

motion to discharge his court-appointed attorney and represent himself at the trials.

After conducting a full Faretta 3 inquiry during which the court advised Appellant

of the consequences of self-representation and the charges and potential sentences

he was facing in both cases, the court authorized Appellant to represent himself.

The court also appointed Appellant’s prior attorney as standby counsel.

        The cases proceeded to trial the following week, on April 7, 2016. The trial

court called the 2014 case first and conducted another full Faretta inquiry, but the

court only discussed the charges and potential sentences that Appellant was facing

in the 2014 case and did not mention the 2015 case. Appellant confirmed that he

wanted to continue to represent himself with standby counsel, and the court

permitted him to do so. After closing arguments in the 2014 case, the court took


1
    We affirm the other issues raised by Appellant without discussion.
2
    Appellant waived his right to jury trials.
3
    Faretta v. California, 422 U.S. 806 (1975).
                                             2
that case under advisement and immediately called the 2015 case. The court did

not conduct another Faretta inquiry or renew the offer of counsel prior to starting

the trial in the 2015 case, and Appellant represented himself at the trial with

standby counsel.

      Appellant was found guilty as charged in both cases, and he was sentenced

to a lengthy prison term. This appeal followed.

       The Florida Supreme Court held in Traylor v. State that the trial court is

required to renew the offer of court-appointed counsel to an unrepresented

defendant at the commencement of each “crucial stage of the proceeding.” 596 So.

2d 957, 968 (Fla. 1992). Specifically, the defendant “must be informed of the right

to counsel and the consequences of waiver.”            Id.; see also Fla. R. Crim. P.

3.111(d)(5) (“If a waiver is accepted at any stage of the proceedings, the offer of

assistance of counsel shall be renewed by the court at each subsequent stage of the

proceedings at which the defendant appears without counsel.”).

      The trial is a crucial stage of the proceeding at which the offer of counsel

must be renewed. See Lamb v. State, 535 So. 2d 698, 699 (Fla. 1st DCA 1988).

However, that does not necessarily mean that the offer of counsel must be renewed

on the first day of trial. See Wilson v. State, 76 So. 3d 1085, 1088 (Fla. 2d DCA

2011) (“The beginning of the ‘trial’ in the context of rule 3.111(d)(5) may not be

the actual start of the trial, but the start of the trial stage.”). Renewal of the offer of

                                            3
counsel at a pretrial hearing is sufficient so long as the offer was made for the trial

stage and there is no intervening crucial stage between the renewal of the offer of

counsel and the actual start of the trial. See Knight v. State, 770 So. 2d 663, 669-

70 (Fla. 2000) (citing Lamb); McCarthy v. State, 731 So. 2d 778, 780 (Fla. 4th

DCA 1999); Lamb, 535 So. 2d at 669; cf. Brown v. State, 113 So. 3d 134, 142

(Fla. 1st DCA 2013) (where trial court renewed offer of counsel prior to the start of

jury selection, court was not required to renew offer at the start of each day of the

multi-day trial); Harris v. State, 687 So. 2d 29 (Fla. 5th DCA 1997) (trial court was

not required to renew offer of counsel at start of retrial that occurred shortly after

mistrial in original trial).

       Here, Appellant’s waiver of counsel at the April 1 pretrial hearing was

clearly for the trial stage in both cases, and the start of the trial in the 2015 case

less than a week later was not a subsequent crucial stage of the proceeding for

which the offer of counsel had to be renewed. Likewise, the fact that the trial in

the 2014 case occurred between the pretrial hearing and the trial in the 2015 case is

immaterial because the Faretta inquiry held at the pretrial hearing addressed both

cases, and there were no subsequent crucial-stage proceedings in the 2015 case

between the pretrial hearing and the start of trial in that case. Accordingly, we

agree with the State that the trial court did not err when it failed to renew the offer




                                          4
of counsel at the start of the trial in the 2015 case. 4

       Additionally, although not necessarily dispositive based on Howard v. State,

147 So. 3d 1040 (Fla. 1st DCA 2014), it is still significant that Appellant had

standby counsel with him at the trials in both cases because as the Florida Supreme

Court stated in Knight, “[s]tandby counsel is a constant reminder to a self-

representing defendant of his right to court-appointed counsel at any stage of the

proceeding.” 770 So. 2d at 670; see also Brown, 113 So. 3d at 142; Bloodsaw v.

State, 949 So. 2d 1119, 1122 (Fla. 3d DCA 2007); McCarthy, 731 So. 2d at 781;

Mincey v. State, 684 So. 2d 236, 238 (Fla. 1st DCA 1996); Harrell v. State, 486

So. 2d 7 (Fla. 3d DCA 1986). Accordingly, under the circumstances of this case,

even if the trial court erred by failing to renew the offer of counsel before starting

the trial in the 2015 case (despite having done so earlier in the day prior to the start

of the trial in the 2014 case), Appellant cannot show prejudice due to the presence

of standby counsel in both cases.

       Finally, this case is distinguishable from Segal v. State, 920 So. 2d 1279

(Fla. 4th DCA 2006), which also involved Faretta and two separate, but related

cases. The Fourth District held in that case that it was error for the trial court not

to renew the offer of counsel prior to the start of the hearing in the defendant’s


4
   That said, there certainly would have been no harm in the court renewing the
offer of counsel as a precautionary measure before starting the trial in the 2015
case, as it did before starting the trial in the 2014 case.
                                              5
violation of probation (VOP) case despite the fact that the court conducted a

Faretta inquiry in the criminal case that gave rise to the VOP case. Id. at 1280.

Most pertinent here is that although the court rejected the State’s argument that the

Faretta inquiry in the related criminal case was sufficient, the court also stated that

“[w]e might well have affirmed those convictions if there had either been a full

Faretta inquiry specifically warning appellant of the dangers of self-representation,

including the penalties in his VOP case. . . .” Id. at 1281. That is precisely what

occurred in this case; the trial court conducted a full Faretta inquiry at the April 1

pretrial hearing at which Appellant was advised of the charges and sentences he

was facing in both cases.

      Accordingly, for the reasons stated above, we affirm Appellant’s judgments

and sentences.

      AFFIRMED.

RAY and MAKAR, JJ., CONCUR.




                                          6